Plaintiff appeals from a judgment in his favor in the sum of $2,500 in a personal injury action upon the ground that the same was inadequate, and from the order denying his motion for a new trial on the same ground. Plaintiff was injured in an automobile accident. Thereafter he was confined in a hospital for a mental illness from April 26, 1956 to May 12, 1956. Whether this illness was in any way caused or aggravated by the accident was a sharply disputed issue on the trial, and was for the jury to resolve. The Trial Judge concluded that the jury found against the plaintiff on this issue, and accordingly limited the verdict to other injuries that did not appear to be too serious. We think this was a reasonable assumption and find nothing in the ease to warrant setting aside the verdict as against the weight of evidence. Judgment and order affirmed, without costs. Foster, P. J., Bergan, Gibson and Herlihy, JJ., concur.